Citation Nr: 1455996	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-06 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress syndrome (PTSD).

2. Entitlement to total disability based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran has recognized Guerilla Service from October 1942 to August 1945 and served in the Regular Philippine Army from August 1945 to November 1945.

This matter is on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  

In September 2013, the Board denied the Veteran's claim for an initial disability rating in excess of 50 percent for PTSD.  In June 2014, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision pursuant to a joint motion for remand. 38 U.S.C.A. 7104(d)(1) (2014); see also June 2014 Joint Motion for Remand.  

The issue of entitlement to TDIU is raised by the record and addressed in the body of this decision.  November 2014 Private Psychological Evaluation (opining that the Veteran's service-connected PTSD prevents him from working); see 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009) (holding that TDIU is not a separate claim for benefits; rather, it involves an attempt to obtain an appropriate rating for a disability or disabilities).  

The electronic filing system contains additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. Prior to November 17, 2014, the Veteran's PTSD is characterized by symptoms tantamount and similar to diminished interest in activities, social isolation and depression, irritability, hypervigilance and anxiety, poor concentration and memory, difficulty adapting to stressful circumstances, sleep disturbance to include recurrent nightmares, distressing recollections and flashbacks of in-service events, and avoidance of stimuli that trigger recollections of service.

2. From November 17, 2014 onwards, the Veteran's PTSD is characterized by symptoms tantamount and similar to severe mental and social dysfunction to include cognitive rigidity, recurrent dreams, and intense distress resulting from any stimuli that remind the Veteran of his in-service trauma.

3. Prior to November 17, 2014, the Veteran's service-connected PTSD did not prevent him from securing or following a substantially gainful occupation.

4. From November 17, 2014 onwards, the Veteran's service-connected PTSD prevented him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 50 percent for PTSD prior to 
November 17, 2014 are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code (DC) 9411 (2014).

2. The criteria for a 70 percent disability rating for PTSD are approximated from November 17, 2014.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.130, DC 9411 (2014).

3. The criteria for entitlement to TDIU prior to November 17, 2014 have not been met.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2014).

4. The criteria for entitlement to TDIU from November 17, 2014 onwards have been met.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

In initial rating cases, where service connection has been granted and an initial disability rating and effective date assigned, VCAA notice under 38 U.S.C.A. § 5103(a) is no longer required because the purpose of the notice was fulfilled by     the grant of service connection.  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In this respect, the June 2008 letter that notified the Veteran of all five elements of service connection and informed him of his and VA's respective responsibilities for obtaining evidence in support of his claim, satisfied the duty to notify.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains private and VA examination reports.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012). 

VA mental health examinations were performed in June 2009 and November 2011.  The examiners reviewed the Veteran's claims file, noted his self-reported medical history, interviewed the Veteran, and described the Veteran's mental health disability in sufficient detail to enable the Board to make a fully informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  Thus, the VA examinations are adequate to decide the Veteran's claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

The Merits of the Claims

Entitlement to an Increased Initial Disability Rating for PTSD

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.  

The Schedule assigns DCs to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs-a practice known as pyramiding-is prohibited.  Id; see 38 C.F.R. § 4.14.  

In initial disability rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

The Veteran's service-connected PTSD has been evaluated as 50 percent disabling under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment(s).  See 38 C.F.R. § 4.130, DC 9411.  The General Rating Formula is as follows:

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The symptoms associated with each rating in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list; rather, they serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the DC.  See id.  VA must consider all symptoms of a claimant's disorder that affect his or her occupational and social impairment, including, if applicable those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 443.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate, equivalent rating will be assigned.  Id.  In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  Although VA considers the level of social impairment, it does not assign an evaluation based solely on social impairment.  Id. 

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  The Court has found that certain scores may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 and Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (observing that a GAF score of 50 indicates serious impairment).

Although an examiner's classification of the level of psychiatric impairment reflected in the assigned GAF score is probative evidence of the degree of disability, such a score is not determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2011); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the claimant's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126.

In June 2007, the Veteran reported that he received treatment for nightmares and depression associated with his PTSD.  June 2007 Claim.  In the same month (June 2007), a VA psychologist noted that she had treated the Veteran for PTSD since November 2005 and that the Veteran's symptoms include: intrusive thoughts, nightmares, and flashbacks; physical reactions to and avoidance of reminders of the in-service trauma and problems remembering aspects of the trauma; emotional numbness; sleep and concentration problems; and guardedness regarding his combat experience.  The VA psychologist also noted that the Veteran exhibited symptoms such as dysphoria, boredom, feelings of helplessness and worthlessness, poor memory, and lack of energy.

In June 2009, a VA examiner confirmed the Veteran's PTSD diagnosis.  He noted that the Veteran does not have a history of suicide attempts or violence, panic attacks, or obsessive/ritualistic behavior.  He also noted that the Veteran is married and remains active in his community, has friends, and spends his leisure time on his computer.

On examination, the Veteran appeared clean, neatly groomed, and appropriately dressed and the examiner observed that he had the ability to maintain minimum personal hygiene standards.  The Veteran was cooperative and friendly during the examination, his mood was happy, and his affect normal.  However, he exhibited inappropriate behavior.  During examination, the Veteran appeared oriented to person, place and time; demonstrated normal memory, average intelligence, and unremarkable thought processes and content; and showed judgment sufficient to understand the outcome of his behavior.  

The Veteran reported having disturbed sleep, sleeping about six hours a night, and nightmares up to five times a month.  He also reported having recurrent and intrusive distressing recollections and dreams of his in-service trauma, experiencing intense stress when recalling his military experiences, avoiding stimuli associated with his in-service trauma, markedly diminished interest in activities, feelings of social isolation, and a restricted range of affect (i.e., unable to have loving feelings).  He experienced irritability and outbursts of anger, difficulty concentrating, and exaggerated startle response.

The examiner found that the Veteran's symptoms had improved with treatment and that his prognosis was good with continued treatment.  He also found that there was no total occupational or social impairment due to PTSD symptoms and assigned a GAF score of 65, which is indicative of mild to moderate occupational and interpersonal impairment. 

In November 2011, another VA examiner reviewed the Veteran's PTSD symptoms.  She observed that the Veteran experienced recurrent and distressing recollections and dreams associated with his in-service trauma and intense psychological distress with exposure to cues that symbolize/resemble an aspect of the in-service trauma.  She also observed that the Veteran relives the in-service trauma, avoids stimuli that might trigger recollections of the trauma, and cannot recall important aspects of the trauma.  The examiner reported that the Veteran experiences social isolation, difficutly with sleep, hypervigilance, difficulty concentrating and with memory, irritability/depressed mood, anxiety, suspiciousness, sleep and memory impairment, and difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances.

The November 2011 VA examiner noted that the Veteran is married and lives with his wife, that his children and grandchildren live in the Philippines, that he visited the Philippines in March 2011, and that he speaks with his extended family on a weekly basis.  The examiner also noted that the Veteran's wife is physically disabled and receives outside assistance for a limited number of hours a week; otherwise, she appears to be in the Veteran's care.  The Veteran reported that he is generally able to care for himself and that he volunteers with the Philippine Veterans Group.  He regularly participates in group therapy to treat his mental health symptoms.

The examiner assigned a GAF score of 50, which is indicative of serious occupational and social limitations.  However, she did not find that the Veteran's symptoms resulted in occupational and social impairment with deficiencies in most areas.  In fact, she found that his symptoms resulted in reduced reliability and productivity.

In November 2014, Jonathan Mangold, PhD, found that the Veteran had "very significant cognitive impairments" that cannot be separated from his PTSD and that his mental health symptoms "resulted in very severe limitations of occupational and social functioning."  On examination, the Veteran appeared "extremely cognitively rigid" to the extent that he was "almost impossible to redirect."  The Veteran also exhibited problems with focus and reported that he continued to experience intrusive dreams as well as recollections related to his in-service trauma.  The psychologist ended the interview because "further inquiry would not be productive."

Entitlement to an Increased Initial Disability Rating for PTSD Prior to November 17, 2014

The criteria for a disability rating in excess of 50 percent for PTSD are not met prior to November 17, 2014 when Dr. Mangold noted a marked deterioration in the Veteran's mental health.  

Prior to November 2014, the Veteran's PTSD symptoms-diminished interest in activities; feelings of social isolation, depression, and irritability; hypervigilance and anxiety; poor concentration and memory; difficulty adapting to stressful circumstances; sleep disturbance and recurrent nightmares, distressing recollections and flashbacks of the in-service trauma, and avoidance-do not result in deficiencies in most areas of cognitive and social functioning.  June 2007 VA Psychological Summary; June 2009 and November 2011 VA Examination Reports.

The medical evidence shows that the Veteran maintained strong familial and social relationships through at least November 2011 (the date of his last VA examination).  He lived and cared for his wife, who has physical limitations, and spoke to his children and grandchildren on a weekly basis.  November 2011 VA Examination Report.  In addition, he visited the Philippines in March 2011 specifically to see family members and to celebrate his and his granddaughter's birthdays.  Id; see also February 2012 Correspondence.  Thus, the medical evidence shows that the Veteran's PTSD symptoms-delusions and hallucinations, exaggerated startle response, reliving the in-service trauma-did not compromise his family relations, prevent him from contributing to the care of his wife, or stop him from travelling internationally.

The medical evidence also shows that prior to November 2014 the Veteran's PTSD symptoms-to include difficulty adapting to stressful circumstances-did not prevent him from effectively interacting with others.  In June 2009, the Veteran reported that he remained social with neighbors and friends, engaged in community activities, and attended group therapy sessions to help manage his mental health symptoms.  He appeared cooperative, friendly, and even happy during the June 2009 VA examination and denied suicidal or violent ideation, panic attacks, or obsessive/ritualistic behavior.  During the November 2011 examination, the Veteran was communicative (i.e., he provided a detailed personal history) and expressed gratitude for the likes of rent assistance.  Neither examiner observed any impaired impulse control involving irritability.  Thus, the Veteran's mental health symptoms did not prevent him from interacting with strangers in public and/or from functioning independently as an active member of his community.

The Veteran's cognitive limitations-poor memory and concentration-resulted in no more than moderate impairment prior to November 2014.  June 2007 VA Psychological Summary.  He appeared oriented during the June 2009 VA examination and did not show any stress.  He demonstrated normal memory, average intelligence, unremarkable thought processes, and fair judgment and was appropriately dressed and groomed to indicate that he was able to maintain his appearance and personal hygiene.  During the November 2011 VA examination, the Veteran responded to the examiner's questioning, recalled dates almost twenty years in the past (e.g., reporting that he became a U.S. citizen in 1993), and indicated that he was able to manage his finances.

The findings of the June 2009 and November 2011 VA examination reports constitute highly probative evidence that weighs against a disability rating in excess of 50 percent prior to November 17, 2014.  The reports' specific findings were made by medical doctors who were familiar with the Veteran's medical history and who thoroughly interviewed the Veteran to indentify his current mental health symptoms.

Although the November 2011 VA examiner assigned a GAF score of 50, which is indicative of serious impairment in social and occupational functioning, her medical findings support her stated conclusion that the Veteran's PTSD causes reduced reliability and productivity, but not deficiencies in most areas.  Moreover, a GAF score of 50 is the highest score in the "serious impairment" category and therefore is compatible with a finding of moderate functional limitations.

To the extent that Dr. Mangold opines that the Veteran's PTSD symptoms caused "very severe limitations of occupational and social functioning" prior to November 17, 2014, his opinion is not supported by the Veteran's symptomatology as it is chronicled in the then contemporaneous June 2009 and November 2011 VA examination reports.  Dr. Mangold's report summarizes the VA examiners' findings without identifying any specific deficiencies in areas such as work, school, family relations, judgment, and/or thinking.  Dr. Mangold offers a conclusion-the Veteran's PTSD symptoms prior to November 2014 resulted in "very severe limitations of occupational and social functioning"-without an explanation or rationale.  Thus, to the extent Dr. Mangold opines as to the severity of the Veteran's symptoms prior to November 17, 2014 his opinion has little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008).

In summary, prior to November 2014 the Veteran's PTSD symptoms reduced his reliability and productivity, with such symptoms tantamount and similar to those set out in the rating schedule.  The Veteran had difficulty adapting to stressful circumstances and experienced serious mental and social dysfunction.  November 2011 VA Examination Report.  However, his symptoms did not result in deficiencies in most areas of cognitive, social, and everyday functioning.  He maintained strong family relationships, a generally appropriate mood, and fair judgment and thinking.  In addition, he was able to care, in part, for his disabled wife, remain involved in the community involvement, and travel.

Entitlement to an Increased Initial Disability Rating for PTSD After November 17, 2014

The criteria for a 70 percent disability (but no more) are approximated  as of November 14, 2014.  Dr. Mangold found that the Veteran's PTSD prevented him focusing and concentrating to such an extent that the Veteran failed to respond to the psychologist's prompts and could not otherwise engage in meaningful conversation during examination.  He concluded that the Veteran's PTSD resulted in "severe limitations of occupational and social functioning."

The private psychologist's findings constitute probative evidence that the Veteran's mental health symptoms have worsened.  Dr. Mangold is a medical professional who reviewed the Veteran's pertinent medical history, interviewed the Veteran, and clearly identified the symptoms associated with the Veteran's PTSD.  In addition, his findings are consistent with VA examination reports, which indicate a worsening of the Veteran's PTSD.  June 2009 VA Examination Report (finding mild to moderate occupational and interpersonal impairment); November 2011 VA Examination Report (finding that the Veteran PTSD resulted in reduced reliability and productivity).

The granting of a rating in excess of 70 percent from November 2014 onwards is not warranted.  The medical evidence indicates severe but not total limitations in occupational and social impairment.  The Veteran is not harmful to himself or others, does not exhibit severe memory loss, and has not exhibited problems maintaining hygiene.  See November 2011 VA Examination Report; November 2014 Private Psychological Evaluation.  Consequently, the Veteran's PTSD does not warrant a 100 percent disability rating.

The preponderance of the evidence weighs against entitlement to a disability rating for PTSD in excess of 50 percent prior to November 17, 2014.  Entitlement to an increased initial disability rating for PTSD prior to November 17, 2014 is denied.  However, entitlement to a disability rating of 70 percent (but no more) for PTSD from November 17, 2014 onwards is granted.  See 38 C.F.R. §§ 3.102; 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55.

Entitlement to a Total Disability Rating Based on Individual
Unemployability (TDIU)

Total disability exists when an impairment of mind or body is sufficiently incapacitating that it prevents the average person from securing or following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  Substantially gainful employment is defined as work that is more than marginal and permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

A total disability rating may be assigned when the schedular rating is less than 100 percent and the disabled person is unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities.  See 38 C.F.R. §§ 3.341(a), 4.16(a).  A Veteran's level of education, special training, and previous work experience may be considered part of a TDIU claim.  A Veteran's age or impairment(s) caused by non-service connected disabilities may not be considered part of a TDIU claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.18.  The critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one disability must be ratable at 40 percent or more and the combined disability rating must be 70 percent or more.  Id.  Disabilities of one or both upper extremities or one or both lower extremities (to include the bilateral factor), disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system (such as orthopedic disabilities) are considered as one disability for TDIU purposes.  Id.

Entitlement to TDIU Prior to November 17, 2014

The schedular criteria for TDIU have not been met for the appeals period prior to November 17, 2014.  See 38 C.F.R. § 4.16(a).  The Veteran's service-connected PTSD is rated as 50 percent disabling prior to November 17, 2014.  See 38 C.F.R. §§ 4.71a, 4.87a, 4.124a.  His combined disability rating is also 50 percent for this period.  Thus, the Veteran does not have a service-connected disability rated at 60 percent or higher prior to November 17, 2014.  Id.

Veterans whose service-connected disabilities do not satisfy the schedular criteria for TDIU consideration may qualify for TDIU on an extraschedular basis.  VA regulations state that veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities are totally disabled.  38 C.F.R. § 4.16(b).  The Director of the Compensation and Pension Service considers the cases of Veterans who are unemployable by reason of service connected disabilities, but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  Extraschedular consideration for purposes of TDIU is based on whether a claimant's service-connected disabilities prevent him from working.

Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); 38 C.F.R. §§ 3.341(a), 38 C.F.R. § 4.16(a).  VAOPGCPREC 75-91.  The Veteran's service-connected disabilities, employment history, educational, and vocational attainment are relevant to the issue of entitlement to TDIU.  38 C.F.R. § 4.16(b).

The June 2009 VA examiner opined that the Veteran's mental health symptoms resulted in an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  However, he also opined that the Veteran was generally able to function satisfactorily in the workplace despite the fact that he is easily irritated and has difficulty getting along with people and that his symptoms do not result in any reduced reliability or productivity.  The examiner explained that the Veteran attended agricultural college but did not graduate and worked in isolation as a self-employed farmer.  He retired due to his age and the duration of his career.

The November 2011 VA examiner found that the Veteran's PTSD symptoms resulted in reduced reliability and productivity.  She noted that the Veteran has a year of college and explained that the Veteran worked as a landscape gardener until the age 65 when he retired.  His retirement was primarily prompted by a back injury that prevented him from performing physical labor; it was also prompted by memory problems that the Veteran related to his PTSD.

In November 2014, Dr. Mangold opined that the Veteran's PTSD rendered him "unable to secure or follow substantially gainful employment since at least June 2007.  He noted that the Veteran had worked as a farmer until 1990 and that his work had been largely solitary.  

Although all three medical opinions are based on a review of the Veteran's medical records and interview findings, Dr. Mangold's opinion has less probative weight than the VA examiners' opinions because he failed to provide a clear rationale in support his opinion.  In contrast, the June 2009 VA examiner explained that the Veteran's occupational and social productivity is reduced by his irritability and difficulty getting along with people.  The November 2011 VA examination report describes the Veteran's work history and the circumstances of his retirement in relation to his PTSD symptoms.  Moreover, Dr. Mangold's opinion is inconsistent with the suggestion that the Veteran cares, at least in part, for his disabled wife, involved himself in community activities, and travelled internationally.  Thus, the probative evidence of record shows that the Veteran's PTSD did not prevent him from working prior to November 17, 2014.

The preponderance of the evidence is against the claim of entitlement to TDIU prior to November 17, 2014.  The benefit-of-the-doubt rule does not apply and entitlement to TDIU prior to November 17, 2014 is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2013); Gilbert, 1 Vet. App. at 55.

Entitlement to TDIU After November 17, 2014

The schedular criteria for TDIU have been met for the appeals period effective November 17, 2014.  See 38 C.F.R. § 4.16(a).  The Veteran's service-connected PTSD is rated as 70 percent disabling effective November 17, 2014.  See 38 C.F.R. §§ 4.71a, 4.87a, 4.124a.  His combined disability rating is also 70 percent for this period.  Thus, the Veteran has a service-connected disability rated at 60 percent or higher after November 17, 2014.  Id.

In November 2014, Dr. Mangold opined that the Veteran's PTSD symptoms prevent him from working.  His opinion is based on a review of the Veteran's medical evidence as well as a recent interview with the Veteran in which the Veteran exhibited severe cognitive and social limitations.  Dr. Mangold's opinion is based on a current assessment of the Veteran's PTSD symptoms and is consistent with VA medical evidence that indicates a worsening of the Veteran's PTSD symptoms.

In contrast, the VA examiners' separate assessments of the Veteran's ability to secure and maintain gainful employment do not account for his recent and significantly worse mental health symptoms.  Thus, Dr. Mangold's opinion that the Veteran's current PTSD symptoms prevent him from working has greater probative value than the VA examiners' opinions, which are based on dated medical findings.

The evidence is in relative equipoise and entitlement to TDIU is granted from November 17, 2014 onwards.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2013); Gilbert, 1 Vet. App. at 55.

Entitlement to an Extraschedular Rating

The evaluation of the Veteran's service-connected PTSD does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the Schedule are averages, an assigned rating may not completely account for each claimant's circumstances even though the rating is adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  In exceptional situations where the rating is inadequate, the Board may refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  Thun, 22 Vet. App. at 115.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In making this determination, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If the second step is satisfied, the third step of the inquiry requires the case to be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Referral for extraschedular consideration is not warranted.  A comparison of the Veteran's mental health symptoms and the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  The Veteran's symptoms-diminished interest in activities; feelings of social isolation, depression, and irritability; hypervigilance and anxiety; poor concentration and memory; difficulty adapting to stressful circumstances; sleep disturbance and recurrent nightmares, distressing recollections and flashbacks of in-service events, and avoidance-are contemplated by DC 9411.  See 38 C.F.R. § 4.130.  Thus, the Veteran does not have symptoms that have been left uncompensated or unaccounted for in the assignment of his schedular rating.  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.


(ORDER ON NEXT PAGE)








ORDER


An initial disability rating for PTSD in excess of 50 percent prior to November 17, 2014 is denied.

An initial disability rating of 70 percent (but no more) for PTSD from November 17, 2014 onwards is granted.

Entitlement to TDIU prior to November 17, 2014 is denied.

Entitlement to TDIU from November 17, 2014 onwards is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


